

Exhibit 10.2


PERFORMANCE SHARE UNIT AGREEMENT WITH EMPLOYEE
(Unum Group Stock Incentive Plan of 2017 - UK and Ireland Sub-plan)
THIS AGREEMENT (this “Agreement”), dated as of [Grant Date], is entered into by
and between Unum Group, a Delaware corporation (the “Company”), and [Participant
Name] (the “Employee”).
W I T N E S S E T H
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:
1.Grant, Vesting and Forfeiture of Performance Share Units.


(a)Grant. Subject to the provisions of this Agreement and to the provisions of
the UK and Ireland Sub-plan (as the same may be amended, the “Sub-plan”) of the
Unum Group Stock Incentive Plan of 2017 (as the same may be amended, the
“Plan”), the Company hereby grants to the Employee, as of [Grant Date] (the
“Grant Date”), [Number Granted] Performance Share Units (the “Performance Share
Units”), each with respect to one share of common stock of the Company, par
value $0.10 per Share. All capitalized terms used herein, to the extent not
defined, shall have the meaning set forth in the Sub-plan and the Plan.


(b)Earning Performance Share Units/Performance Period.


(i)Earning Performance Share Units. Subject to Section 1(b)(ii) and 1(c) below,
the Employee shall earn a percentage of the Performance Share Units in
accordance with Schedule A on the date that the Committee certifies that the
Company has achieved the performance goals set forth on Schedule A, which date
shall be no later than two and a half months after the end of the performance
period extending from January 1, [Year] to December 31, [Year+2], inclusive (the
“Performance Period”).


(ii)Performance Period. Subject to the terms and conditions of this Agreement,
the Performance Share Units earned pursuant to Section 1(b)(i) shall vest and no
longer be subject to any restriction upon the expiration of the Performance
Period.


(c)Termination of Employment.


(i)General. Upon the Employee’s Termination of Employment for any reason (other
than as specified in Section 1(c)(ii) or 1(c)(iii) below) during the Performance
Period, all Performance Share Units still subject to restriction shall be
forfeited.


(ii)Job Elimination or Requalification; Good Reason. In the event of the
Employee’s Termination of Employment during the Performance Period by the
Company as a result of job elimination or requalification, the Employee shall
earn a number of Performance Share Units equal to the product of (x) the number
of Performance Share Units determined in accordance with Section 1(b)(i) and (y)
a fraction, the numerator of which is the number of full and partial months that
have lapsed from the first day of the Performance Period until the date of the
Termination of Employment and the denominator of which is the total number of
months in the Performance Period; provided, that, in the case of the Employee’s
Termination of Employment under such circumstances, the Employee does not breach
the PSU Restrictions (as defined in Section 5 below) and the Employee executes
and submits to the Company within 10 business days following the last day of
each year following such Termination of Employment during the Restricted Period
(as defined in Section 5 below) a certification in the form provided to the
Employee by the Company that states that the Employee has adhered to and
complied with the PSU Restrictions (the “Certification”). Such Performance Share
Units shall be settled at such time as Performance Share Units would be settled
in accordance with Section 2. For the avoidance of doubt, in the event that the
Employee incurs a Termination of Employment during the Performance Period by the
Company as a result of job elimination or requalification and the Employee fails
to comply with the PSU Restrictions or fails to execute and submit the
Certification, the Performance Share Units will be forfeited. The benefits and
conditions (including the obligations to adhere to and comply with the PSU
Restrictions and the requirement to execute and submit the Certification)
described this Section 1(c)(ii) shall also apply upon a Termination of
Employment by the Employee for Good Reason if the Company has entered into a
separate written agreement with the Employee providing for payments upon a
Termination of Employment for Good Reason not upon or following a Change in
Control, in which case “Good Reason” shall have the meaning ascribed to it in
such agreement; provided, that, if the Employee is eligible for Retirement at
the time of the Employee’s Termination of Employment by the Employee for Good
Reason, the vesting of such Employee’s Performance Share Units shall be governed
by Section 1(c)(iii) below.



--------------------------------------------------------------------------------





(iii)Retirement/Death/Disability. In the event of the Employee’s Termination of
Employment during the Performance Period due to the Employee’s death, Disability
or Retirement, the Employee shall earn a number of Performance Share Units equal
to the number of Performance Share Units determined in accordance with Section
1(b)(i), assuming that the Employee had remained employed through the
Performance Period; provided, that, in the case of the Employee’s Retirement or
Disability, the Employee does not breach the PSU Restrictions and the Employee
(or in the case of the Employee’s Disability, the Employee’s legal
representative on behalf of the Employee, if applicable) executes and submits to
the Company within 10 business days following the last day of each year during
the Restricted Period following such Termination of Employment the
Certification. Such Performance Share Units shall be settled at such time as the
Performance Share Units would be settled in accordance with Section 2. For the
avoidance of doubt, in the event that the Employee incurs a Termination of
Employment during the Performance Period due to the Employee’s Retirement or
Disability and the Employee fails to comply with the PSU Restrictions or fails
to execute and submit the Certification, the Performance Share Units will be
forfeited.


(iv)Employment. For purposes of this Agreement, employment with the Company
shall include an office or employment with the Company, its Affiliates and their
successors. Nothing in this Agreement, the Sub-plan or the Plan shall confer
upon the Employee any right to continue in the employment of, or holding an
office with, the Company or any of its Affiliates or interfere in any way with
the right of the Company or any Affiliate to terminate the Employee’s office or
employment at any time.


2.Settlement of Units.


Subject to Section 9 (pertaining to taxes), and except as otherwise provided in
Section 6, as soon as practicable after the date on which the Performance Period
expires and the Committee certifies that the Company has achieved the
performance goals set forth on Schedule A, and in no event later than two and a
half months after the end of the Performance Period, the Company shall deliver
to the Employee or his or her personal representative, in book-position or
certificate form, one Share that does not bear any restrictive legend making
reference to this Agreement for each Performance Share Unit earned pursuant to
this Agreement.
3.Nontransferability of the Performance Share Units.


During the Performance Period and until such time as the Performance Share Units
are ultimately settled as provided in Section 2 above, the Performance Share
Units and Shares covered by the Performance Share Units shall not be
transferable by the Employee by means of sale, assignment, exchange,
encumbrance, pledge, hedge or otherwise; provided, however, that nothing in this
Section 3 shall prevent transfers by will or by the applicable laws of descent
and distribution. Any purported or attempted transfer of such Performance Share
Units or Shares in contravention of this Section 3 shall be null and void.
4.Rights as a Stockholder.


During the Performance Period and until such time as the Performance Share Units
are ultimately settled as provided in Section 2 above, the Employee shall not be
entitled to any rights of a stockholder with respect to the Performance Share
Units (including, without limitation, any voting rights); provided that with
respect to any dividends paid on Shares underlying the Performance Share Units,
such dividends will be notionally accounted for and shall vest and be settled in
cash at such time as, and in the same ratio and only to the extent that, the
underlying Performance Share Units vest and are settled.
5.Confidentiality; Non-Competition; Non-Solicitation; Non-Disparagement.


(a)The Employee acknowledges that during the course of employment or engagement
with the Company and its Affiliates the Employee has received and will continue
to have access and exposure to secret and proprietary information, including but
not limited to information about the Company’s and its Affiliates’ business,
business practices and processes, customers, and prospective customers, the
value of which is derived in part from the fact that the information is not
generally known to the public (“Confidential Information”). The Employee
acknowledges that the Company and its Affiliates have spent significant time,
effort and resources protecting the Confidential Information and that the
Confidential Information has contributed to customer goodwill and is of
significant competitive value to the Company and its Affiliates in the
businesses in which they compete, and that the use or disclosure, even if
inadvertent, of the Confidential Information to or for the benefit of a
competitor would cause significant damage to the legitimate business interests
of the Company and its Affiliates. Accordingly, in order to protect the
legitimate business and customer goodwill interests of the Company and its
Affiliates, to protect the Confidential Information against inappropriate use or
disclosure, and in consideration of the grant of and the opportunity to earn the
Performance Share Units in accordance with the provisions of this Agreement, the
Employee hereby covenants and agrees to comply with the confidentiality,
non-competition, non-solicitation and non-disparagement provisions set forth in
this Section
2

--------------------------------------------------------------------------------



5(a) (collectively, the “PSU Restrictions”). Except to the extent expressly
provided otherwise below, the Employee agrees to comply with the PSU
Restrictions for the period commencing on the Grant Date and extending until the
date that is 12 months following the earlier of: (i) Employee’s Termination of
Employment for any reason or (ii) the last day on which the Employee carried out
any duties for the Company and its Affiliates (the “Restricted Period”).


(i)The Employee will use Confidential Information gained during employment or
engagement with the Company or any Affiliate for the benefit of the Company only
and, without the prior written consent of the Company, shall not, at any time
during the Restricted Period or thereafter, directly or indirectly, divulge,
reveal or communicate any Confidential Information to any person or entity
whatsoever, or use any Confidential Information for the Employee’s own benefit
or for the benefit of others, other than as required by law or legal process.
For purposes of the foregoing, Confidential Information shall not include
information that was or is available to the Employee on a non-confidential basis
from a source other than the Company or becomes generally available to the
public, other than as a result of disclosure by the Employee.


(ii)The Employee shall not, at any time during the Restricted Period, without
the prior written consent of the Company, directly or indirectly, own, manage,
operate, join, control, or participate in the ownership, management, operation
or control of, or be employed by, consult with, render services for, or be
connected in any other manner with, any Competing Business, whether for
compensation or otherwise. For the purposes of this Agreement, a “Competing
Business” shall be any business in the United Kingdom which is engaged in the
sale or provision of employee benefits or other products or services of the type
offered by the Company or its Affiliates (including, without limitation, life,
critical illness, income protection, disability, accident, dental, vision or
hospital indemnity insurance), unless the Employee’s primary duties and
responsibilities with respect to such business are not related to the
management, operation or provision of such products or services. Notwithstanding
the requirements of this paragraph, the Employee shall not be prohibited from;
(A) owning less than 1% of any publicly traded corporation, whether or not such
corporation is deemed to be a Competing Business; or (B) working in that part of
a Competing Business which provides employee benefits or other products or
services of a type with which the Employee was not involved or about which he
did not receive any Confidential Information during the 12 months' prior to the
commencement of the Restricted Period.


(iii)The Employee shall not, at any time during the Restricted Period, without
the prior written consent of the Company, directly or indirectly, either for the
Employee’s own benefit or purpose or for the benefit or purpose of any other
person or entity, solicit, assist, or induce any Covered Employee to terminate
his or her relationship with the Company or its Affiliates (regardless of who
first initiates the communication), or help another person or entity evaluate
any Covered Employee as an employment candidate or offer to employ, call on, or
actively interfere with the Company’s or any Affiliate’s relationship with any
Covered Employee, provided that this paragraph shall not prohibit general
solicitations in the form of classified advertisements or the like in
newspapers, on the internet, or in other media. For purposes of this Agreement,
“Covered Employee” means an individual who is an employee, representative, or
officer of the Company or any Affiliate at the time of the solicitation,
assistance or inducement or as the date of the Employee's Termination of
Employment and who worked closely with or was supervised by the Employee and is
in possession of Confidential Information or otherwise employed in a senior,
sales, management or research and development capacity.


(iv)The Employee shall not, at any time during the Restricted Period, without
the prior written consent of the Company, directly or indirectly, either for the
Employee’s own benefit or purpose or for the benefit or purpose of any other
person or entity, use any Confidential Information to solicit or accept any
business from any customers of the Company or any Affiliate, or any broker with
regard to customers of the Company or any Affiliate (regardless of who first
initiates the communication), whom the Employee serviced, solicited or had
contact on behalf of the Company or any Affiliate during the 12 months' prior to
the commencement of the Restricted Period.


(v)The Employee shall not, at any time during the Restricted Period, directly or
indirectly, disparage or make any statement, oral or written, public or in
private, which is reasonably foreseeable as harming the Company’s or any
Affiliate’s business interests or impacts negatively on the Company’s or any
Affiliate’s business reputation or reputation in the community. Nothing in this
paragraph will be construed to prevent the Employee from communicating with or
responding to a request for information from a federal, state, administrative
agency or court.


(b)The Employee acknowledges and agrees that the provisions of Schedule A to
this Agreement shall be deemed confidential information (except with respect to
information that becomes generally available to the public other than as a
result of disclosure by the Employee, and then only to such extent), and that
the Employee will keep confidential all such provisions and shall not disclose
them, directly or indirectly, to any person other than the Employee’s legal
advisor as necessary in obtaining legal advice (provided that such advisor is
informed of the confidential nature of such provisions and is subject to
confidentiality and non-disclosure duties or obligations with respect to such
provisions that are no less restrictive than those contained in this Section) or
as required by law or legal process.
3

--------------------------------------------------------------------------------





(c)Any termination of the Employee’s employment or the termination or expiration
of this Agreement shall have no effect on the continuing operation of this
Section 5.


(d)The terms and provisions of this Section 5 are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement shall thereby be affected. The parties hereto
acknowledge that the potential restrictions on the Employee’s future employment
imposed by this Section 5 are reasonable in both duration and geographic scope
and in all other respects. If for any reason any court of competent jurisdiction
shall find any provisions of this Section 5 unreasonable in duration or
geographic scope or otherwise, the Employee and the Company agree that the
restrictions and prohibitions contained herein shall be effective to the fullest
extent allowed under applicable law in such jurisdiction.


(e)The Employee acknowledges and agrees that any breach or threatened breach of
the PSU Restrictions will result in substantial, continuing and irreparable
injury to the Company and/or its Affiliates. Therefore, in addition to any other
remedy that may be available to the Company and/or its Affiliates, the Company
and/or its Affiliates shall be entitled to equitable and/or injunctive relief to
prevent any breach or threatened breach of such provisions, and to specific
performance of each of the terms thereof in addition to any other legal or
equitable remedies that the Company or any Affiliate may have. Without limiting
the foregoing, if the Employee violates any PSU Restrictions, then all of the
Employee’s outstanding Performance Share Units hereunder shall immediately be
forfeited.


6.Adjustment; Change in Control.


In the event of certain transactions during the Performance Period, the
Performance Share Units shall be subject to adjustment as provided in
Section 3(d) of the Plan or any applicable successor provision under the Plan.
Notwithstanding anything in Section 1 to the contrary, subject to Section 3(d)
of the Plan or any applicable successor provision under the Plan, upon the
occurrence of a Change in Control the Performance Share Units shall (i) be
deemed earned in the number of Performance Share Units originally granted as
provided in Section 1(a), without regard to performance (including additional
Performance Share Units acquired upon reinvestment of dividends in accordance
with Section 4), (ii) shall remain outstanding and shall vest and be subject to
restriction until the end of the Performance Period in accordance with Section
1(b)(ii), and (iii) subject to this Section 6, shall be settled by the Company
as provided in Section 2. For purposes of this Agreement, Performance Share
Units that are deemed earned upon, and remain outstanding following a Change in
Control pursuant to this Section 6, shall be referred to as “Assumed PSUs”.
Notwithstanding anything in Section 1 to the contrary, (A) upon a Termination of
Employment of the Employee occurring upon or during the two years immediately
following the date of a Change in Control (but prior to the settlement of the
Employee’s Assumed PSUs) by reason of death, Disability or Retirement, by the
Company without Cause, or by the Employee for Good Reason (as defined in the
Plan, except that if the Employee is covered by a separate written plan or
agreement providing for payments upon a Termination of Employment for Good
Reason upon or within two years following a Change in Control, then as defined
in such plan or agreement), then such Assumed PSUs shall become free of all
restrictions and fully vested and shall be settled as soon as practicable
following the date of Termination of Employment (but not later than 30 days
thereafter); provided, however, if the Employee is a citizen of the United
States or otherwise subject to US Federal Income Tax in respect of the
Performance Share Units, in each case, that that any Assumed PSUs that
constitute “nonqualified deferred compensation” as defined under Section 409A of
the Code shall to the extent necessary to avoid the imposition of penalty taxes
under Section 409A of the Code, only be so settled if the Change in Control
constitutes a “change in control event” within the meaning of Section 409A of
the Code and shall otherwise only be settled on the earliest date permissible
under Section 409A of the Code; (B) upon a Termination of Employment of the
Employee occurring more than two years following the date of a Change in Control
(but prior to the settlement of the Employee’s Assumed PSUs) by reason of death,
Disability or Retirement, then such Assumed PSUs shall become free of all
restrictions and fully vested and shall be settled in accordance with Section 2
hereof; and (C) upon a Termination of Employment of the Employee occurring more
than two years following the date of a Change in Control (but prior to the
settlement of the Employee’s Assumed PSUs) by the Company without Cause or by
the Employee for Good Reason (as defined in the Plan, except that if the
Employee is covered by a separate written agreement providing for payments upon
a Termination of Employment for Good Reason not following a Change in Control,
then as defined in such agreement), then a portion of such Employee’s Assumed
PSUs, equal to the full value of the Assumed PSUs multiplied by a fraction, the
numerator of which is the number of full and partial months that have lapsed
from the first day of the Performance Period until the date of the Termination
of Employment and the denominator of which is the total number of months in the
Performance Period, shall become free of all restrictions and be vested and
shall be settled in accordance with Section 2 hereof (for the avoidance of
doubt, if an Employee who is eligible for Retirement incurs a Termination of
Employment by the Company without Cause or by the Employee for Good Reason, the
vesting of such Employee’s Assumed
4

--------------------------------------------------------------------------------



PSUs shall be governed by subsection (B) hereof). Nothing in this Section 6
shall preclude the Company from settling, upon a Change in Control, any
Performance Share Units (to the extent effectuated in accordance with Treasury
Reg. § 1.409A-3(j)(4)(ix) if the Employee is a citizen of the United States or
otherwise subject to US Federal Income Tax in respect of the Performance Share
Units).
7.Payment of Transfer Taxes, Fees and Other Expenses.


The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Employee in
connection with the Performance Share Units, together with any and all other
fees and expenses necessarily incurred by the Company in connection therewith.
8.Other Restrictions.


(a)The Performance Share Units shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any applicable law is required, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the grant of Performance Share Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.


(b)If the Employee is an insider as described under the Company’s Insider
Trading Policy (as in effect from time to time and any successor policies), the
Employee shall be required to obtain pre-clearance from the General Counsel or
Securities Counsel of the Company prior to purchasing or selling any of the
Company’s securities, including any shares issued upon vesting of the
Performance Share Units, and may be prohibited from selling such securities
other than during an open trading window. The Employee further acknowledges
that, in its discretion, the Company may prohibit the Employee from selling such
securities even during an open trading window if the Company has concerns over
the potential for insider trading.


9.Taxes and Withholding.


(a)The Employee irrevocably undertakes to:


(i)pay to the Company, his employer or former employer (as appropriate) the
amount of any Tax Liability; or


(ii)enter into arrangements to the satisfaction of the Company, his employer or
former employer (as appropriate) for payment of any Tax Liability.


(b)The Employee irrevocably undertakes that at the request of the Company, his
employer or former employer, he shall join that person in making a valid
election to transfer to the Employee the whole or any part of the liability for
employer national insurance contributions (or any similar liability for social
security contribution in any jurisdiction) which:


(i)the Company or any employer (or former employer) of his may become liable to
pay as a result of any Taxable Event; and


(ii)may be lawfully transferred from the Company or any employer (or former
employer) to him.


(c)If required to do so by the Company, the Employee irrevocably undertakes, in
relation to any Shares delivered to him pursuant to Section 2, to enter into a
joint election under section 431(1) or section 431(2) of the Income Tax
(Earnings and Pensions) Act 2003 of the United Kingdom before the date falling
14 days after he acquires the relevant Shares. The Employee hereby appoints the
Company (acting by any of its directors or officers from time to time) as his
agent to execute any joint election required to be entered into under this
Section in his name and on his behalf.


(d)The obligations of the Company under this Agreement shall be conditioned on
compliance by the Employee with this Section 9, and the Company shall not
deliver Shares in respect of the Performance Share Units unless and until the
Employee has made arrangements satisfactory to the Committee to satisfy his or
her obligations under this clause. Unless the Employee pays the Tax Liability to
the Company, employer or former employer by cash or cheque, withholding may be
effected, at the Company’s option, by withholding Shares issuable in connection
with the Performance Share Units (provided that the Shares may be withheld only
to the extent that such withholding will not result in adverse accounting
treatment for the Company). The Employee acknowledges that the Company, the
employer and any former employer have the right to deduct any taxes required to
be withheld by law in connection with the Performance Share Units from any
amounts payable by it to the Employee (including, without limitation, future
cash wages). The Employee’s obligations under Section 9(a) shall not be
5

--------------------------------------------------------------------------------



affected by any failure of the Company or employer or former employer to
withhold shares or deduct from payments of remuneration under this Section 9(d).


(e)In this Section 9 references to “employer” and “former employer” include a
company of which the Employee is a director or other officer (or any company of
which the Employee was formerly a director or other officer).


10.Privacy and data protection


(a)The Employee consents to the Company, Subsidiaries and Affiliates holding and
processing information about the Employee for legal, personnel, administrative
and management purposes and, in particular, holding and processing: (i) health
records and any medical reports to monitor sick leave and sick pay, to
administer benefits and take decisions as to his fitness to work or the need for
adjustments in the workplace; (ii) information required to carry out performance
reviews, disciplinary and grievance procedures, internal investigations and
considering reports (which may be submitted anonymously) under any
whistle-blowing procedure; (iii) any information relating to criminal
proceedings in which he has been involved; and (iv) to comply with legal
requirements and obligations to third parties (“Personal Data”). The Employee
agrees that the Company may make the Personal Data available to Subsidiaries and
Affiliates, those who provide products or services to the Company, Subsidiaries,
and Affiliates (such as advisers and payroll administrators), regulatory
authorities, potential or future employers, governmental or quasi-governmental
organisations, current or potential investors and potential purchasers of the
Company, Subsidiaries, Affiliates or the business in which the Employee works.


(b)The Employee consents to the transfer of Personal Data to the Company and to
any Subsidiaries or Affiliates established outside the European Economic Area,
and in particular to the United States. The Employee acknowledges that these
countries may not have laws in place to adequately protect his privacy. The
Employee confirms that he understands that all communications (whether by
telephone, email or any other means) which are transmitted, undertaken or
received using property of the Company or any Subsidiary or Affiliate or on the
premises of the Company or any Subsidiary or Affiliate will be treated as work
related and are subject to occasional interception, recording and monitoring
without further notice. The Employee confirms that he does not regard any such
communications as private and consents to such interception, recording and
monitoring. Interception, recording and monitoring of communications is intended
to protect the business interests of the Company and its Subsidiaries and
Affiliates (for example, but without limitation, for the purposes of quality
control, security of communication and IT systems, record-keeping and evidential
requirements, detection and prevention of criminal activity or misconduct and to
assist the Company and its Subsidiaries and Affiliates to comply with relevant
legal requirements). The Employee acknowledges that intercepted communications
may be used as evidence in any disciplinary or legal proceedings.


THE EMPLOYEE CONFIRMS THAT HE HAS READ, UNDERSTOOD AND AGREED TO THE PROVISIONS
OF THIS SECTION 10 OF HIS OWN FREE WILL.
11.Notices.


All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile, courier,
or registered airmail (postage prepaid) addressed as follows:
If to the Employee:
At the most recent address on file at the Company


If to the Company:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: Executive Compensation, Human Resources
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 11. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.
6

--------------------------------------------------------------------------------



12.Effect of Agreement.


(a)This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.


(b)A person who is not a party to this Agreement shall not have any rights under
or in connection with it, except where such rights arise as a result of this
Agreement for the Company or any employer or former employer of the Employee.
The rights of the Employee to surrender, terminate or rescind this Agreement, or
agree any variation, waiver or settlement of it, are not subject to the consent
of any other person.


13.Laws Applicable to Construction; Consent to Jurisdiction.


(a)The interpretation, performance and enforcement of this Agreement (including
non-contractual disputes or claims) shall be governed and construed by the laws
of the State of Delaware without reference to principles of conflict of laws, as
applied to contracts executed in and performed wholly within the State of
Delaware. The parties agree that the courts of the State of Delaware shall have
non-exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this deed or its subject matter or formation (including
non-contractual disputes or claims).


(b)The Parties irrevocably consent to any process in any legal action or
proceedings under this Section 13 being served on it in accordance with the
provisions of this Agreement relating to service of notices. Nothing contained
in this Agreement shall affect the right to serve process in any other manner
permitted by law.


(c)In addition to the terms and conditions set forth in this Agreement, the
Performance Share Units are subject to the terms and conditions of the Plan and
the Sub-plan, which are hereby incorporated by reference.


14.Severability.


The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
15.Conflicts and Interpretation.


In the event of any conflict between this Agreement, the Plan or the Sub-plan,
the Sub-plan shall control. In the event of any ambiguity in this Agreement, or
any matters as to which this Agreement is silent, the Sub-plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan and Sub-plan, and
(c) make all other determinations deemed necessary or advisable for the
administration of the Plan and Sub-plan. The Employee hereby acknowledges that a
copy of the Plan and the Sub-plan has been made available to him and agrees to
be bound by all the terms and provisions thereof. The Employee and the Company
each acknowledge that this Agreement (together with the Plan and the Sub-plan)
constitutes the entire agreement and supersedes all other agreements and
understandings, both written and oral, between the parties or either of them,
with respect to the subject matter hereof.
16.Amendment.


The Company may modify, amend or waive the terms of the Performance Share Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall materially impair the rights of the Employee without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
17.Headings.


The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.
18.Counterparts.


This Agreement may be executed in counterparts, which together shall constitute
one and the same original.
7

--------------------------------------------------------------------------------



19.Terms of Office or Employment.


(a)The Employee acknowledges and undertakes that:


(i)subject to Sections 5, his rights and obligations as an employee or director
of the Company or any of its Affiliates shall not be affected by grant of the
Performance Share Unit award or the delivery of Shares pursuant to such award;
and


(ii)subject to Section 4, the grant of the Performance Share Unit award or the
delivery of Shares pursuant to such unit give him no right or expectation to
receive further opportunities to acquire Shares, except for any rights which
might be available to shareholders as such.


(b)The Employee irrevocably waives any rights that may arise to compensation or
damages on account of any loss in respect of the Performance Share Unit award or
the delivery of Shares pursuant to such award where such loss arises (or is
claimed to arise), in whole or in part, from:


(i)termination of his office or employment with; or


(ii)notice to terminate his office or employment given by or to,


the Company, any Affiliate or former Affiliate. This waiver shall apply however
termination of office or employment, or the giving of notice, is caused, and
however compensation or damages may be claimed.


(c)The Employee irrevocably waives any rights to compensation or damages that
may arise on account of any loss in respect of the Performance Share Unit award
or the delivery of Shares pursuant to such award where such loss arises (or is
claimed to arise), in whole or in part, from:


(i)any company which employs him, or in which he holds office, ceasing to be an
Affiliate of the Company; or


(ii)the transfer of the business in which he is employed from the Company (or
any Affiliate of it) to any person which is not the Company (or an Affiliate of
it).


This waiver shall apply however the change of status of the relevant company, or
the transfer of the relevant business, is caused, and however compensation or
damages may be claimed.
20.Confidentiality of Schedule A to this Agreement.


By executing this Agreement, the Employee acknowledges and agrees that the
provisions of Schedule A to this Agreement shall be deemed confidential
information (except with respect to information that becomes generally available
to the public other than as a result of disclosure by the Employee, and then
only to such extent), and that the Employee will keep confidential all such
provisions and shall not disclose them, directly or indirectly, to any person
other than the Employee’s legal advisor as necessary in obtaining legal advice
(provided that such advisor is informed of the confidential nature of such
provisions and is subject to confidentiality and non-disclosure duties or
obligations with respect to such provisions that are no less restrictive than
those contained in this Section) or as required by law or legal process.
21.Clawback.


Notwithstanding any provisions in this Agreement to the contrary, any Shares or
other amounts paid or provided to the Employee pursuant to this Agreement
(including any gains realized on Shares issued pursuant to this Agreement),
which Shares or amounts are subject to recovery under any law, government
regulation, stock exchange listing requirement, or any policy adopted by the
Company from time to time, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation, stock
exchange listing requirement, or policy as in effect from time to time.
22.Disclosures.


Nothing in this Agreement (including Schedule A hereto) shall be construed to
restrict the Employee’s ability to make a confidential disclosure of any trade
secret or other confidential information, without notice to or approval by the
Company, to a government official or an attorney for the sole purpose of
reporting or assisting in the investigation of a suspected violation of
8

--------------------------------------------------------------------------------



law and the Employee shall not be held liable under this Agreement or under any
federal or state trade secret law for any such disclosure.
23.Foreign Jurisdictions.


This Agreement shall be construed, interpreted and applied in such a manner as
shall be necessary to comply with any legal or regulatory requirements of any
jurisdiction to which the Employee is or becomes subject. The Company hereby
delegates to each of the officers of the Company the authority for the
interpretation of such matters, whose interpretations shall be final, binding
and conclusive on the Employee and all individuals claiming any rights or
benefits hereunder.
[Signature Page Follows]
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.
Date: [Acceptance Date] 
EMPLOYEE: [Participant Name]
[Electronic Signature]UNUM GROUPBy:[Authorized Signature][Name][Title]



10


--------------------------------------------------------------------------------





Schedule A
Subject to the terms and conditions of the Agreement, the Employee shall earn a
percentage of the Performance Share Units based on the following two steps.
First, the number of Performance Share Units will be determined based on the
following chart:

Performance Metrics*Percentage of
Performance Share Units EarnedAverage Three-Year After-Tax Adjusted Operating
Earnings Per ShareAverage Three-Year Adjusted Operating
Return on Equity  50%$[ ][ ]%[…]$[ ][ ]%[…]$[ ][ ]%[…]$[ ][ ]%[…]$[ ][ ]%[…]$[
][ ]%[…]$[ ][ ]%[…]$[ ][ ]%150%$[ ][ ]%

*If Additional Adjustment Items are applied to actual performance metrics,
applicable adjustments may also be made to the targets listed in this table.
Each of the performance metrics above shall be weighted equally at 50 percent.
Results that are in between the numbers appearing on the chart shall be
interpolated on a straight line basis and then rounded to the nearest tenth of a
percentage.
Second, the final number of Performance Share Units earned will be determined by
adjusting the number of Performance Share Units derived from the chart above and
multiplying it by the TSR Factor as set forth in the chart below based on the
TSR Percentile Ranking (as defined below):

TSR Percentile RankingTSR Factor75% or above1.262.5%1.150%142.5%0.935% or
below0.8

If the TSR Percentile Ranking is in between the numbers appearing on the chart,
the TSR Factor shall be calculated based on straight line interpolation, rounded
to the nearest hundredth of a point, with the final number of Performance Share
Units earned rounded to three decimal places.
“Additional Adjustment Items” shall mean any of the following to the extent not
included or assumed in the Company’s financial plans for fiscal years [Year] to
[Year+2] as of the date of this Agreement: (i) adjustments resulting from
accounting policy changes, legal or regulatory rule or law changes; (ii) the
impact of any acquisitions, divestitures or block reinsurance transactions;
(iii) adjustments to the closed block of business; (iv) the effect of any
regulatory, legal or tax settlements; (v) the effect of changes to strategic
asset allocation; (vi) debt issuance, repurchasing or retirement, or stock
repurchase or issuance; (vii) the effect of differences between actual foreign
currency exchange rates and those assumed in the financial plans; (viii) fees or
assessments, including tax assessments, from legislation enacted after the date
hereof; and (ix) the effect of a global pandemic or other economic and
environmental pressures negatively impacting results.
“Adjusted Operating Return on Equity” shall mean, with respect to a fiscal year,
the Company’s After-Tax Adjusted Operating Earnings for such fiscal year divided
by the average of the beginning and end of year stockholders’ equity for such
fiscal year, adjusted to exclude the accumulated net unrealized gain or loss on
securities, the accumulated net gain or loss on cash flow hedges and any
Additional Adjustment Items, expressed as a percentage.
“After-Tax Adjusted Operating Earnings Per Share” shall mean, with respect to a
fiscal year, the Company’s after-tax net income or loss for such fiscal year,
adjusted to exclude after-tax net realized investment gains or losses and any
Additional
A-1

--------------------------------------------------------------------------------



Adjustment Items (“After-Tax Adjusted Operating Earnings”), divided by the
weighted-average number of shares of common stock of the Company outstanding for
such fiscal year (assuming dilution).
“Average Three-Year Adjusted Operating Return on Equity” shall mean the average
of the Adjusted Operating Return on Equity for each of the Company’s fiscal
years ending on December 31, [Year], [Year+1] and [Year+2].
“Average Three-Year After-Tax Adjusted Operating Earnings Per Share” shall mean
the average of the After-Tax Adjusted Operating Earnings Per Share for each of
the Company’s fiscal years ending on December 31, [Year], [Year+1] and [Year+2].
“Peer Group” shall mean the following group of peer companies: [List of Peer
Companies]. A company shall be removed from the Peer Group if it: (i) ceases to
be a domestically domiciled publicly traded company on a national stock exchange
or market system, unless such cessation of such listing is due to a low stock
price or low trading volume; (ii) has gone private; (iii) has reincorporated in
a foreign (e.g., non-U.S.) jurisdiction, regardless of whether it is a reporting
company in that or another jurisdiction; or (iv) has been acquired by another
company (whether by another company in the Peer Group or otherwise, but not
including internal reorganizations) or has sold all or substantially all of its
assets. A company that is removed from the Peer Group before the end of the
Performance Period will be excluded from the calculation of TSR Percentile
Ranking.
“Total Shareholder Return” shall mean total shareholder return as applied to the
Company or any company in the Peer Group, determined by comparing the average of
the applicable company’s closing stock prices over the 20 trading days
immediately preceding the first day of the Performance Period with the average
of the applicable company’s closing stock prices over the last 20 trading days
of the Performance Period, including dividends and distributions made or, with
respect to which a record date has occurred, declared (assuming such dividends
or distributions are reinvested in the common stock of the Company or any
company in the Peer Group) during the Performance Period.
“TSR Percentile Ranking” shall mean the relative ranking of the Company’s Total
Shareholder Return as compared to the Total Shareholder Returns of the Peer
Group companies, expressed as a percentile ranking.
Except as provided in Section 20 or 22 of the Agreement, the provisions of this
Schedule A are strictly confidential and shall not be disclosed, directly or
indirectly, to any person other than the Employee’s legal advisor as necessary
in obtaining legal advice (provided that such advisor is informed of the
confidential nature of such information and is subject to confidentiality and
non-disclosure duties or obligations with respect to such information that are
no less restrictive than the provisions of Section) or as required by law or
legal process.


A-2